Citation Nr: 0736034	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  99-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition of the veteran's daughter, born in 
December 1950, as a "helpless child," on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 years.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran in this claim, upon whose service the appellant 
makes claim, was her mother, who had active military duty 
from September 1943 to August 1945.  There is information in 
the claims folder indicating that the appellant's father was 
also a veteran with active military service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which found that the 
appellant had not been permanently incapacitated for self-
support prior to attaining the age of 18 years.  In 
October 2003, the Board remanded the appeal to obtain the 
appellant's Social Security Administration records.  Some 
seven attempts to obtain those records were unsuccessful, and 
the Board again remanded the appeal for the same purpose in 
September 2006.  This time the RO was successful in obtaining 
Social Security records, and the case is now ready for 
appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The appellant was born in December 1950 and attained the 
age of 18 in December of 1968.  

3.  The appellant is not shown by any competent, objective 
evidence on file to have been permanently incapable of self-
support by reason of mental or physical disability prior to 
attaining the age of 18.  


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the veteran have not been met.  38 U.S.C.A. §§ 101, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.356, 
3.357 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

This claim was initiated, first decided by rating decision 
adverse to the claim, and perfected for appeal, all before 
implementation of VCAA.  However, the appellant was provided 
formal VCAA notice in March 2004, following the Board's 
initial remand of the appeal, and again in October 2006, 
following the Board's second remand.  These notices informed 
the appellant of the evidence necessary to substantiate her 
claim, the evidence she was responsible to submit, the 
evidence VA would collect on her behalf, and advised she 
submit any relevant evidence in her possession.  During the 
lengthy pendency of this appeal, records of the appellant's 
private medical care have been collected, and all records 
associated with her application and receipt of Social 
Security disability benefits were also collected for review.  
The appellant has submitted numerous written statements of 
argument and she testified at a hearing at the RO in 
March 2000.  There is on file documentary evidence 
substantiating unsuccessful attempts of the RO and the 
appellant to obtain certain other records, including older 
records from the State of Ohio and certain private medical 
records.  All known available evidence has been collected for 
review.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The term "child" for the purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unremarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  These factors are:  

(1) The fact that a claimant is earning her own support is 
prima facie evidence that she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by her own efforts is provided with 
sufficient income for her reasonable support.  

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years may be so held at a later date, even though 
there may have been a short intervening period or periods 
when her condition was such that she was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made, and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only causal, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting the permanent incapacity of self-
support otherwise established.  

(3) It should be born in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending upon the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature, within the physical or mental capacity of the 
child, which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered a major 
factor in the determination to be made, unless it is shown 
that it was due to physical or mental defect, and not to mere 
disinclination to work or indulgence of relatives or friends.  

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involve no actual or 
substantial rendition of services.  38 C.F.R. § 3.356.  

The US Court of Appeals for Veterans Claims (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
For purposes of initially establishing helpless child status, 
the claimant's condition subsequent to his or her 18th 
birthday is not for consideration.  However, if a finding is 
made that a claimant was permanently incapable of self-
support as of her 18th birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the 
second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of 
self-support.  If the claimant is shown to be capable of 
self-support at 18, VA is required to proceed no further.  
Id.  

Analysis:  The claimant in this appeal is indisputably shown 
to have been born without a left arm below the left elbow.  
Beyond this, the appellant has provided a considerable amount 
of written argument and testimony about various disabilities 
she claims to have manifested prior to her 18th birthday, and 
there is on file significant objective medical evidence 
reflective of disability, although this evidence commences in 
December 1988, at a time the appellant was 38 years old, and 
20 years after she was aged 18.

In subjective testimony provided at the RO in March 2000, she 
stated that she failed in grade school because she missed 
school due to health problems.  She said she missed a lot of 
school in junior high, although she reported being on the 
honor roll in high school and graduating in 1969.  She 
reported being listed as "crippled" on her birth certificate, 
because she was born missing her left arm below the elbow.  
She reported having chronic respiratory problems as a child, 
with pneumonia four times as an infant, and throughout her 
entire life.  She reported going deaf in grade school, but 
could not recall how long she was deaf, and stated she had 
permanent nerve damage to her ears.  She argued that she had 
kidney disorders and problems with her period.  She also 
reported that she attended Akron University for two years in 
sociology but flunked out.  She testified that she attended 
cosmetology school and did obtain her license.  She reported 
that her father died in 1973 when she was still in school, 
and at that point had never worked.  She also reported a 
considerable amount of other disabilities which had 
manifested following age 18.  She reported currently 
receiving Social Security disability benefits.  

Although there is a considerable quantify of medical evidence 
on file, reflective of care and treatment for various 
disabilities, the earliest evidence on file commences in 
December 1988, at a time the appellant was 38 years of age, 
and 20 years after she attained the age of 18.  This evidence 
is entirely silent with respect to permanent incapacity of 
the appellant prior to age 18.  Physical and mental 
disability of the appellant from age 38 forward, without 
providing any objective evidence of the appellant's medical 
condition prior to age 18, is essentially irrelevant to the 
determination of the appellant's status as a helpless child 
for VA benefit purposes.  

In March 2000, the RO conducted a review of the appellant's 
parent's VA claims folders which revealed that the appellant 
had never been claimed as either a school child or helpless 
child on the original death claim filed in January 1974.  The 
appellant's father did list the appellant as a minor child in 
his care when he filed for pension in 1961, and the certified 
copy of the appellant's birth certificate submitted in 1961 
did not show any designation as "crippled."  

The volume of records obtained from the Social Security 
Administration, associated with the appellant's application 
for benefits from that Agency, includes a psychological 
evaluation completed in April 1996.  A personal history 
included with that evaluation indicates the appellant was 
born in Ohio in December 1950.  Other than a period of 
delinquency and rebellion during her teenaged years, she 
maintained good relationships with her parents.  She 
graduated from high school and completed two and one-half 
years of college, majoring in Sociology.  She had also 
completed cosmetology school and was a licensed hairdresser.  
She reportedly was an honor student in high school, but 
earned poor grades in college, leading to her leaving the 
university.  She denied ever attending any form of special 
education classes.  She reported that she repeated the first 
grade due to having had her tonsils out during that year.  
Employment discussed in this history commenced after she 
attained the age of 18, and apparently following her 
completion of several years of college and cosmetology 
school.  She had not served in the military, and had not been 
married or had children.  The remainder of the history 
describes and discusses physical and mental disabilities 
commencing during the appellant's adulthood.  

Based upon the appellant's history, and results of 
psychological testing, the psychologist wrote that she 
currently (in 1996 at age 45) suffered from a provisional 
diagnosis of somatoform disorder not otherwise specified.  
She presented herself as an individual with physical health 
problems of various origins.  However, other "than her 
apparent deformity in her left arm, there is no corroborating 
evidence regarding her other reported physical difficulties."  
The psychologist's second diagnosis was of personality 
disorder not otherwise specified.  The Social Security 
disability records as a whole reveal that disability benefits 
were granted as of June 1995 (age 44) based upon psychiatric 
disability.  These records did not contain any objective 
evidence of permanent incapacity for self-support prior to 
attaining age 18.  

A clear preponderance of the evidence on file is against a 
finding that the appellant may be recognized as a helpless 
child of a VA veteran for VA benefits purposes.  The only 
objective evidence on file revealing disability prior to age 
18 is the appellant's birth defect of an absent left arm 
below the left elbow.  This defect, while certainly 
unfortunate, in no way demonstrates that the appellant was 
permanently incapable of self-support by reason of physical 
or mental defect prior to age 18.  The evidence on file shows 
that she completed primary, secondary, and high school, and 
two and one-half years of college following high school, and 
a course of vocational training in cosmetology resulting in a 
license to practice in this area.  No objective evidence on 
file shows that her birth defect prevented her from 
progressing through her 18th birthday without developing a 
permanent incapacity for self-support.  

Although the appellant has provided written statements and 
testimony as to various physical problems prior to age 18, 
these arguments are not a satisfactory substitute for 
objective evidence demonstrating permanent incapacity for 
self-support.  Although the appellant may well have become 
incapacitated for self-support based upon both physical and 
mental defects in her adulthood, this fact is irrelevant in a 
helpless child determination.  A clear preponderance of the 
evidence of record is against a finding that the appellant 
was permanently incapable of self-support prior to age 18.  


ORDER

Entitlement to recognition of the appellant as the helpless 
child of a veteran for VA benefit purposes is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


